Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(a)
Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The specification as originally filed does not clearly teach or suggest how one of ordinary skill in the art would obtain the tensile force of a respective first or second support stick as instantly claimed because the specification fails to disclose factors including width and elastic coefficient of the first support stick or even the second support stick.  Acknowledgement is made of Tables 1-3 in the instant specification, however, these Tables do not set forth a width or an elastic coefficient (E ) [value] for the first support stick or even the second support stick.  While one of ordinary skill in the art would be able to determine dimension of a given stick (i.e., thickness, length, width, and the like), one skilled art would not be able to readily determine the elastic coefficient ( E ) [value] of a given stick.  As such, the specification as originally filed fails to clearly teach or suggest how one of ordinary skill in the art would obtain the tensile force of a respective first or second support stick.  It is suggested that claim 23 be cancelled.
which is measured after thermal heating” as now recited in claim 23.  The bolded language would constitute new matter. It is suggested that claim 23 be cancelled.

Claim Rejections - 35 USC § 112(b)
Claims 1-3, 6-16, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the metes and bounds of the claim are unclear.  Applicants recite “at least one mask sheet” in line 3 and then refer to plural mask sheets in the last line of the claim.  It is unclear whether a single mask sheet is intended to be claimed or plural mask sheets are intended to be claimed?  Clarification is necessary.
In claim 7, Applicants recite the term, mask sheet in (singular and plural form) and it is unclear whether Applicants want to refer to mask sheet in singular or plural form (see remarks of claim 1).
In claims 8 and 10-14, Applicants recite the term, mask sheet in (singular or plural form) and it is unclear whether Applicants want to reference mask sheet in singular or plural form (see remarks of claim 1).
In claim 11, line 3, [in light of the amendment to claim 1], “a boundary area” should be changed to --the boundary area--.
In claim 23, it is unclear how to determine the tensile force a respective first or second support stick as instantly claimed. It is suggested that claim 23 be cancelled.
 
Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7, and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US2016/0122860; newly applied).
Kim provides a mask frame assembly comprising a mask frame (210; see for example Fig. 5) including an opening and a plurality of frames surrounding the opening; at least one mask sheet or unit mask (220) in which a plurality of deposition holes are patterned, the at least one mask sheet being arranged on the mask frame; a plurality of first support sticks (i.e., 240) extending in a first direction; and a plurality of second support sticks (i.e., 230) extending in a second direction, wherein each of the first support sticks includes a first stick main body and at least two protrusions (i.e., magnets 235), due to the use of the cross shape configuration [0072], the at least two protrusions protruding from two opposite edges of the first stick main body in the second direction and spaced apart from each other in the first direction (see Fig. 6), and wherein at least two protrusions would appear to overlap at least one of the plurality of second support sticks and a boundary area of two adjacent mask sheets.  Kim recognizes use of magnets to contact plural unit masks as evidenced by [0009, 0052, 0075-0076].

Regarding claim 7, the at least one mask sheet includes a plurality of mask sheets (220; see Fig. 5) that are separated in the first direction and each extend in the second direction.
Regarding claim 12, each of the plurality of first support sticks and each of the plurality of second support sticks are arranged between the mask frame and the mask sheet (see Fig. 5).
Regarding claim 13, each of the plurality of first support sticks extends across the mask sheet in the first direction, and each of the plurality of second support sticks extends across the mask sheet in the second direction (see Fig. 5).
Regarding claim 14, each of the plurality of first support sticks shields at least some of the deposition holes arranged in the mask sheet, and each of the plurality of second support sticks overlaps a rib (222; see Fig. 5) arranged at an edge of the mask sheet.
Regarding claim 15, each of the plurality of first support sticks and each of the plurality of second support sticks appear to intersect with each other (see Fig. 5).
Regarding claim 16, the plurality of first support sticks are spaced apart from each other in the second direction, and the plurality of second support sticks are spaced apart from each other in the first direction (see Fig. 5).

Claim Rejections - 35 USC § 103
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US2016/0122860; hereinafter Kim ‘860) in view of Kim (US2017/0222145; hereinafter Kim ‘145).
.

                                       Allowable Subject Matter
Claims 19-22 would be allowable.
Claims 19-22 would be allowable because the prior art while teaching a mask frame assembly comprising the combined features of a mask frame including an opening and a plurality of frames surrounding the opening; at least one mask sheet in which a plurality of deposition holes are patterned, the at least one mask sheet being arranged on the mask frame; a plurality of first support sticks extending in a first direction; and a plurality of second support sticks extending in a second direction; the prior art does not teach or suggest the mask frame having a  mask frame transformation index of the plurality of first support sticks and the plurality of second support sticks within a range from about -1000 to about +1000 based on Equation | 1 below:
Equation 1
mask frame transformation index = Ʃ (tensile force of a first support stick among the plurality of first support sticks/tensile rate of the first support stick) - Ʃ (tensile force of a second support stick among the plurality of second support sticks/tensile rate of the second support stick).                          
                                            Response to Arguments
Applicants’ arguments filed 10/20/2021 have been fully considered but they are not persuasive.

In response, claim 23 has been maintained as being rejected under 35 USC 112(a) and 112(b) for reasoning mentioned above.  Applicants and the Examiner agree to disagree on these issues.  It is suggested that claim 23 be cancelled.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
1/13/2022